OFFICE   OF ‘I’HE ATTORNEY       GENERAL    OF TEXAS
                              AUSTIN




Honorable Ralph Brook
county Attorney
Lubbook County
Lubbook, Texan
Dear Sir;

            Your request    for   op

           *can a Conetabl
     salary out of the ge
     where he doss. not re
     allowed by law ior h
                                             e receives   no

                                               red by this     department.
                                          etter that the preoinot
                                          psneated on the fee barie.
                                       book county, Texas,     aooordiq
                                       1,782 Inhabitants.
                           3& Vernon’s Annotated Texas Civil       Stat-
                           t aa r0ii0ws:
                        otherwise prdrlded In thlm Aat,
                        that may be retained by preoinot,
                    strict   offioer8 mentioned in this
                  11 be as r0110wst


           “3.  In oounti63s 0ontalnin.g ae many aa thirty-
      mven thousand ttve hundred and one (37,601) alld
      not more than sixty thousand (60,GGO) inhslbitante,
          IIonorable    Ralph Brook,     Page 2


 1
                  or containing   a city of over twenty-five       thou-
                  sand ( 25,000 ) lnhabi tant s : County Judge, Dls-
                  triot or Criminal District      Attorney,     Sherlrr,
                  County Clerk, County Attorney,       District   Clerk,
                  Tax Collector,   .Tax Assessor,   or the Assessor
                  and Collector   of Taxes, lhirty-five      Hundred
                  ($3500.00) Dollar8 each; Justice of the Peace
                  and Constable,    “eighteen Hundred ($1800.00)
                  Dollars eaoh.
                        ” . . . (1

                        Article 3891, Vernon’s Annotated        Texas Civil        Stat-
          utes,    provides In part as followst
                         T&oh offioer     named In th.le Chapter shall
                  rlrst   Gut of the current roes or his offioe pay
                  or be paid the amount allowed him under the
                  provisions    of Article   3883, together    with the
                  salaries   of hle assistants    and deputies,     and
                  authorized   expenses under Artiole      3899, and
                  the amount neoeseary to cover ooets of premium
                  on whatever surety bond olay be required by law.
                  If the current fees of such offioe        colleated
                  In any year be more than the amount needed to
                  pay the amounts above specified,        same shall
                  be deemed exaeas fees, end shall be disposed
                  of in the manner hereinafter       provided.
                        n. . .
il
,- ‘.                   “In counties  containing as many as thirty-
                  seven thousand, five hundred and one (37,501)               -,
                  and not more than sixty thotlsand (60,000),        or               ..
                  containing a city of wer twenty-five        thousand
                  (25,000) inhabitants,    distriat    and co8nty offi-
                  cers named herein shall retain one-third        of
                  such excess fees until such one-third,        together
                  with the amount specified      in Article  3883,
                  amounts to Forty-two He&red end Bifty Dollars
                  W50).     Precinct  orricere    shall retain one-
                  third until such one-third,. together with the
                  amount specified   In Article     3883, amounts to
                  Twenty-two Hundred Dollars (g2200).
                        “.   . .n
                        Article      3895, Vernon.8 Annotated   Texas Civil        8tat-
     1’   utes,    provides:
    Honorable Ralph Rroak, Page 3,


               "The Commissioners* Court is hereby de-
         barred from allowing compensation for ex-officio
         services  to county offloials     when the compen-
         sation end exoess fees which they are allowed
         to retain shall reach the maximum provided for
         in this chapter.     In cases where the compensa-
         tion and excess fee6 wbioh the officers       are
         allowed to retain shall not reach themaximum
         provided for in this chapter,      the Cosvnissionere*
         Court shall allow compensation for 0x 0rri0i0
         servioes when, in their judgment, euoh.com-
         pensation is neoessery,     prwided,   such com-
         pensation Sorex-offiaio      services  allowed shall
         not inorease the compaosation of the offloial
         beyond the maximum of compensation and excess
         fees allowed to be retained by him under thir
         ohapter.   Provided, however, the ex orfioio
         herein authorized shall be allowed only after
         an opportunity   for a publio hearing and only
         upon the arrlrmative    vote 0s at least three
         members of the Commissioners* Court.* 'b
                Opinion ho. O-417 of this department holds that
    the Commissioners* Court may in their discretion     allow an
    ex oftiolo   salary to oonstebles who do not receive their
    mariaurn fees of office,  provided that the provisions    of
    ,Artiole 3895, V. A. C. S., are complied with.    We enclose
     herewith a copy of said opinion for your information.
                 The case of Anderson      County v. Hopkins, 187 S. W.
    1019, bald that the Comissionere * court was authorized to
    allow colpensetion      for ex officio    servioes,  provided suoh
f   compensation,     together with the total amount of fees retain-
    ed under the statutes did not amount to more than the maxi-
    mumand excess fees authorized,and          the court further held
    that   ex offioio   fees or salary was not to be oonsidered as
    eexoess fees" of whloh the officer         could retain only one-
    third.
              me *first   maxi.muuFsalary of a Lubbock County
    constable (under Article  9883) Is $1800.00.   His "second
    or full maximum" salary (under Article   3891) is $3200.00.
              It is our opinion that the Commissioners* Court
    of Lubbock county may in their discreti~on (if Article 3895,
xionorable WIph Break, Page 4


supre, is complied with) allow en ax o?ffcio      salary to the
constable    to be paid from the zenera   fund of the county,
provided that such salary plue the fees retained by such
officer do not exceed the sum of $2200.00.       For exemple,
if the constable earned and collected     the sum of $1800.00
in fees the Cmmuissioners * court could allow him an ex
efricio    salary of &OO.OO or 1088.    Of course, the ccmmls-
sioners* Court is not required to allo*r the constable any
ex officio     salaryif it sees fit not to do so.
           Vie also enclose herewith a copy of opfnion ho.
O-2082 of this d,epartnent which contains a full discussion
of a related matter.                              .

              Trusting that this   satisfactorily    answers   your   in-
quiry,   we   are
                                             Berytrulyyours




KJF:OO
ENCumJFtE